                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CUSTOM HAIR DESIGNS BY SANDY,
LLC, on behalf of themselves and all
others similarly situated; and SKIP'S                            8:17CV310
PRECISION WELDING, LLC, on behalf
of themselves and all others similarly
situated;                                         AMENDED PROGRESSION ORDER

                       Plaintiffs,

       vs.

CENTRAL PAYMENT CO., LLC,

                       Defendant.


      The case is before the court on the parties’ joint motion to extend progression
deadlines (Filing No. 205). Being fully advised, the motion (Filing No. 205) is granted
and IT IS ORDERED that the unexpired deadlines in the final progression order are
extended as follows:
      1)     The status conference to discuss case progression, the parties’ interest in
             settlement, and the trial and pretrial conference settings currently set for
             September 14, 2021 at 10:00 a.m. remains set for that time and date.
             Counsel shall use the case conference instructions assigned to this case to
             participate in the telephonic status conference.

      2)     The parties agree that the close of fact discovery is July 16, 2021 and the
             close of expert discovery is September 17, 2021.

      3)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:



      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
             For the plaintiff(s):              July 16, 2021.
             For the defendant(s):              August 13, 2021.
             Plaintiff(s)’ rebuttal:            September 10, 2021.

4)    The deposition deadline, including but not limited to depositions for oral
      testimony only under Rule 45, is September 17, 2021.

5)    The deadline for filing motions to dismiss and motions for summary
      judgment remains set for September 27, 2021.

6)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds remains set for September 27. 2021.

7)    Motions in limine shall be filed seven days before the pretrial conference. It
      is not the normal practice to hold hearings on motions in limine or to rule on
      them prior to the first day of trial. Counsel should plan accordingly.

8)    The parties shall comply with all other stipulations and agreements recited
      in their Rule 26(f) planning report that are not inconsistent with this order.

9)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 28th day of May, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
